Citation Nr: 1107348	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for eczema, bilateral 
hands.

2.  Entitlement to service connection for residuals, status post-
myomectomy due to fibroids.

3.  Entitlement to service connection for residuals, status post-
arthroplasty of the fourth and fifth toes of bilateral feet.

4.  Service connection for degenerative disc disease of the 
cervical spine.

5.  Service connection for residual scar, status post-umbilical 
herniorrhaphy.

6.  Service connection for numbness of right thumb.

7.  Entitlement to an initial compensable rating for service-
connected hypertension.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to August 
1991; from April 2002 to September 2002 and October 2002 to April 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The Veteran's claims file was subsequently transferred to the 
Baltimore, Maryland Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

I.  Service Connection Claims

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §5103A (West 2002 & Supp. 
2010); 38 C.F.R. §3.159 (2010).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. §5103A(d); 38 C.F.R. §3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of a 
diagnosed disability or symptoms of a disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury or disease, or with 
another service-connected disability.  38 C.F.R. §3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that 
the third prong may be satisfied by lay evidence of continuity or 
equivocal or non-specific medical evidence).

In the present case, the Veteran participated in two VA 
examinations-one in April 2005 and the other in February 2006.  
The Veteran underwent a myomectomy in February 2004, which was 
during active service.  In the April 2005 examination, the VA 
examiner diagnosed the Veteran with post-myomectomy status 
without current symptomatic residuals.  However, the Veteran 
reported during the April 2005 VA examination that she was 
experiencing irregular, intermittent menstruation post-
myomectomy.  In addition, an August 2004 Radiologic Examination 
Report indicates the Veteran's uterus was enlarged and irregular 
with multiple Nabothian cysts on the cervix.  Thus, evidence of a 
residual disability is present post-myomectomy, with an 
indication that the Veteran's post-myomectomy residual disorder 
may be associated with active duty service, but no nexus opinion 
is present linking the Veteran's disorder with her active duty 
service.  The April 2005 VA examination lacks a nexus opinion 
indicating whether the aforementioned post-myomectomy residual 
disorder is linked to the Veteran's active military service.  
Accordingly, a remand is required for an examination of the 
Veteran's residual symptoms post-myomectomy.

The VA examiner diagnosed the Veteran with bilateral palmar 
eczema in the April 2005 examination.  Furthermore, the Veteran's 
service treatment records indicate that the Veteran has had 
dermatitis/eczema prior to, during, and following, active duty 
service.  In addition, the Veteran indicated on her April 2007 VA 
Form 9 that she continues to apply medication to her eczema and 
that the eczema is under control when she uses her medication.  
Based on the foregoing, there is evidence of a current disability 
and an indication the Veteran's disability may be associated with 
service, however, no nexus opinion is present in the April 2005 
VA examination linking the Veteran's eczema/dermatitis disorder 
with her active duty service.  Accordingly, a remand is required 
for an examination of the Veteran's bilateral palmar eczema 
disorder.

In the February 2006 VA examination, the Veteran was diagnosed 
with callused formations, not arthroplasty, on the fourth and 
fifth toes bilaterally.  The Veteran reported in the February 
2006 VA examination that she has suffered from pain located at 
the dorsal aspect of the bilateral fourth and fifth digits for 15 
years, which includes her period of active duty service.  The 
Veteran further reported that the pain is elicited by physical 
activity and the functional impairment is ambulation limitations.  
Moreover, the Veteran indicated in her April 2007 VA Form 9 that 
the above-reference condition still exists.  Thus, there is 
evidence of a current disability and an indication that the 
Veteran's bilateral foot disorder may be associated with service, 
but no nexus opinion linking the Veteran's bilateral foot 
disorder with her active duty service.  The record lacks an 
examination where a VA examiner has provided a nexus opinion 
regarding whether the Veteran's bilateral foot disorder is linked 
to her active duty service.  Accordingly, a remand is required 
for an examination.

 The Veteran was also diagnosed with cervical spine degenerative 
disc disease in the February 2006 VA examination.  The VA 
examiner's diagnosis was based on an x-ray report that indicated 
mild degenerative disc space narrowing and hypertrophic change at 
the C4-C5 and C5-C6 levels.  The Veteran reported in the February 
2006 VA examination that she had been suffering from this 
disorder since 2005 and that the pain comes from physical 
activity or by itself and is relieved by medication.  The Veteran 
also reported that the pain travels to the first digit of her 
right hand.  Based on this evidence, the VA examiner diagnosed 
the numbness in the Veteran's right thumb as a symptom of her 
cervical spine degenerative disc disease rather than separately 
diagnosing the Veteran's right thumb disorder.  The Veteran also 
indicated in her April 2007 VA Form 9 that her cervical spine 
degenerative disc disorder still exists.  Based on the foregoing, 
there is evidence of a current disability and an indication that 
this cervical spine degenerative disc disorder may be associated 
with the Veteran's active duty service, but no nexus opinion is 
provided in the February 2006 VA examination linking this 
disorder to her active duty service.  The record lacks an 
examination where a VA examiner has provided a nexus opinion 
regarding whether the Veteran's cervical spine degenerative disc 
disorder is linked to her active duty service.  Accordingly, a 
remand is required for an examination.

The Veteran was also diagnosed by the VA examiner with status 
post supra-umbilical herniorrhaphy with post-operative scar as a 
result of the February 2006 VA examination.  The Veteran had 
undergone surgery for a hernia in November 2005.  In a letter 
dated December 2005, Dr. D.G., a physician, stated that the 
development of the Veteran's hernia was caused by muscle and 
facia separation, which was probably present at birth but was 
"aggravated" by lifestyle of work and activity.  Based on the 
foregoing, there is evidence of a current disability and an 
indication that the Veteran's disability may be associated with 
her active duty service, but no nexus opinion linking the 
Veteran's disorder with her active duty service.  The record 
lacks an examination where a VA examiner has provided a nexus 
opinion regarding whether the Veteran's supra-umbilical 
herniorrhaphy is linked to her active duty service.  Accordingly, 
a remand is required for an examination.

Lastly, an October 2005 private medical document diagnosed the 
Veteran with numbness in her right thumb.  Furthermore, and as 
mentioned above, the VA examiner diagnosed the numbness in the 
Veteran's right thumb as C6 radiculopathy due to disc compression 
osteophytosis in the February 2006 VA examination.  In addition, 
in her April 2007 VA Form 9, the Veteran indicated that the 
numbness in her right thumb was present at that time.  Thus, 
there is evidence of a current disability and an indication that 
the Veteran's disability may be associated with service, but no 
nexus opinion linking the numbness in the Veteran's right thumb 
with her active duty service.  The record lacks an examination 
where a VA examiner has provided a nexus opinion regarding 
whether the Veteran's right thumb numbness is linked to her 
active duty service.  Accordingly, a remand is required for an 
examination.

The Board recommends that a full review of the Veteran's service 
treatment records, medical records and claims file by the VA 
examiner would be helpful in deciding all of the aforementioned 
claims.  The examiner should take into account the Veteran's 
entire medical history, address her contentions and provide a 
complete rationale for any and all opinions provided.

II.  Initial Rating Claim -- Hypertension

In May 2006, the Veteran was granted service connection by the 
Roanoke, Virginia Regional Office (RO) for hypertension with an 
evaluation of zero percent, effective April 15, 2004.  The RO's 
decision was based upon a December 2003 diagnosis of hypertension 
at Langley Air Force Base whereby the Veteran's blood pressure 
readings were as follows:  162/102, 147/101, 150/108, 147/99, 
129/118 and 130/104.  The Veteran's March 2004 examination upon 
discharge noted the Veteran's hypertension diagnosis, which was 
being treated with medication.  The April 2005 VA examination 
revealed the following blood pressure readings for the Veteran:  
126/80 (Sitting), 128/80 (Lying) and 126/80 (Standing).

The Veteran has not been examined by the VA since April 2005 and 
the Veteran's June 2006 Notice of Disagreement and April 2007 VA 
Form 9 indicate that she is still taking medication to treat her 
hypertension.  Where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet App. 589 (1991).  
Re-examination will be requested whenever VA determines that 
there is a need to verify either the continued existence or the 
current severity of a disability.  See 38 C.F.R. §3.327(a) 
(2010).

Therefore, given both the length of time since the Veteran's last 
VA examination (nearly six years) and the Veteran's indication in 
her Notice of Disagreement and VA Form 9 that she is still taking 
hypertension medication, the Board finds that a contemporaneous 
and thorough VA examination should be conducted to determine the 
current severity of the Veteran's hypertension disability.  Such 
examination and opinion would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is her responsibility to 
report for the foregoing examination(s) and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	 Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the Veteran's residual post-myomectomy 
disorder.  The examiner should 
specifically delineate all diagnoses.  All 
necessary testing should be conducted.  
The Veteran's claims folder, including a 
copy of this REMAND, should be available 
to the examiner(s) and reviewed in 
conjunction with the examination.  This 
report should include a discussion of the 
Veteran's documented medical history as 
well as the Veteran's assertions regarding 
her symptomatology.

After the examination is complete, the 
examiner should then provide an opinion(s) 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's post-
myomectomy residual disorder manifested 
in, was aggravated beyond its natural 
progression by, or is in any way related 
to, her active duty service.

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

2.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the Veteran's bilateral palmar eczema 
disorder.  The examiner should 
specifically delineate all diagnoses.  All 
necessary testing should be conducted.  
The Veteran's claims folder, including a 
copy of this REMAND, should be available 
to the examiner(s) and reviewed in 
conjunction with the examination.  This 
report should include a discussion of the 
Veteran's documented medical history as 
well as the Veteran's assertions regarding 
her symptomatology.

After the examination is complete, the 
examiner should then provide an opinion(s) 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's bilateral 
palmar eczema disorder manifested in, was 
aggravated beyond its natural progression 
by, or is in any way related to, her 
active duty service.

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

3.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the Veteran's residuals post-athroplasty 
of the fourth and fifth toes bilaterally.  
The examiner should specifically delineate 
all diagnoses.  All necessary testing 
should be conducted.  The Veteran's claims 
folder, including a copy of this REMAND, 
should be available to the examiner(s) and 
reviewed in conjunction with the 
examination.  This report should include a 
discussion of the Veteran's documented 
medical history as well as the Veteran's 
assertions regarding her symptomatology.

After the examination is complete, the 
examiner should then provide an opinion(s) 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the residuals post-
athroplasty of the Veteran's fourth and 
fifth toes bilaterally manifested in, was 
aggravated by, or is in any way related 
to, her active duty service.

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

4.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the Veteran's cervical spine degenerative 
disc disease.  The examiner should 
specifically delineate all diagnoses.  The 
examiner should also determine whether the 
numbness in the Veteran's right thumb is 
secondarily related to the Veteran's 
cervical spine degenerative disc disorder.  
All necessary testing should be conducted.  
The Veteran's claims folder, including a 
copy of this REMAND, should be available 
to the examiner(s) and reviewed in 
conjunction with the examination.  This 
report should include a discussion of the 
Veteran's documented medical history as 
well as the Veteran's assertions regarding 
her symptomatology.

After the examination is complete, the 
examiner should then provide an opinion(s) 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's cervical spine 
degenerative disc disease and if 
applicable, the numbness in the Veteran's 
right thumb, manifested in, was aggravated 
by, or is in any way related to, her 
active duty service.

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

5.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the Veteran's post-umbilical herniorrhaphy 
with residual scar disorder.  The examiner 
should specifically delineate all 
diagnoses.  All necessary testing should 
be conducted.  The Veteran's claims 
folder, including a copy of this REMAND, 
should be available to the examiner(s) and 
reviewed in conjunction with the 
examination.  This report should include a 
discussion of the Veteran's documented 
medical history as well as the Veteran's 
assertions regarding her symptomatology.

After the examination is complete, the 
examiner should then provide an opinion(s) 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's post-umbilical 
herniorrhaphy with residual scar disorder 
manifested in, was aggravated by, or is in 
any way related to, her active duty 
service.

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

6.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the numbness in the Veteran's right thumb.  
The examiner should specifically delineate 
all diagnoses.  All necessary testing 
should be conducted.  The Veteran's claims 
folder, including a copy of this REMAND, 
should be available to the examiner(s) and 
reviewed in conjunction with the 
examination.  This report should include a 
discussion of the Veteran's documented 
medical history as well as the Veteran's 
assertions regarding her symptomatology.

After the examination is complete, the 
examiner should then provide an opinion(s) 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the numbness in the 
Veteran's right thumb manifested in, was 
aggravated by, or is in any way related 
to, her active duty service.

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

7.	The Veteran should be scheduled for a VA 
examination to ascertain the current level 
of disability of her service-connected 
hypertension.  All necessary studies or 
tests are to be accomplished.  The entire 
claims file and a copy of this REMAND must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The report of examination 
should include a complete depiction of the 
current state of the Veteran's disability, 
including fully describing any functional 
effects caused by her hypertension.

8.	Once the above actions have been 
completed, the claims for service 
connection and the claim for increase 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, then the 
Veteran and her representative should be 
provided with a fully responsive 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


